IN THE SUPREME COURT OF THE STATE OF NEVADA


                KENNETH LARAY THOMAS,                                    No. 68416
                Appellant,
                vs.
                THE STATE OF NEVADA,                                             FILED
                Respondent.
                                                                                 MAR 1 7 2016
                                                                             TRACE K L[NDEMANI
                                                                          CLERK)9IF SUPREME COURT
                                                                          Br   ____Yfzrf.-
                                                                                  DEPUTY CLERK


                                 ORDER OF REVERSAL AND REMAND
                            This is a pro se appeal from an order of the district court
                denying a postconviction motion to withdraw a guilty plea or correct an
                illegal sentence. Eighth Judicial District Court, Clark County; Kathleen
                E. Delaney, Judge.
                            This court has held that postconviction motions to withdraw
                guilty pleas should be construed as postconviction petitions for a writ of
                habeas corpus. See Harris    (J.   State, 130 Nev., Adv. Op. 47, 329 P.3d 619,
                628 (2014). Pursuant to NRS 34.726, a postconviction petition for a writ of
                habeas corpus must be filed within one year of the issuance of the
                remittitur on direct appeal or the filing of the judgment of conviction
                unless the petitioner can demonstrate cause for the delay and undue
                prejudice. See State u. Eighth Judicial Din. Court (Riker), 121 Nev. 225,
                231, 112 P.3d 1070, 1074 (2005) ("Application of the statutory procedural
                default rules to post-conviction habeas petitions is mandatory.").
                            Here, the district court denied Thomas' claims as barred by
                the law of the case doctrine. However, it did not refer to the fact that the
                motion was filed over five years after the judgment of conviction, see NRS
                34.726(1), nor did its order contain specific findings of fact and conclusions

SUPREME COURT
     OF
   NEVADA

W) 1947A   OD
                                                                                                 -08. 4flo
                of law supporting its decision, see NRS 34.830(1). Thus, it is apparent
                from the record that the district court failed to construe Thomas' motion
                as a postconviction petition for a writ of habeas corpus as required by
                Harris. See 130 Nev., Adv. Op. 47, 329 P.3d at 628. Consequently, we
                reverse the decision of the district court and remand for the district court
                to construe the motion as a postconviction petition for a writ of habeas
                corpus and to provide Thomas an opportunity to cure any defects with
                respect to the procedural requirements of NRS Chapter 34 within a
                reasonable time period as set by the district court. Accordingly, we
                              ORDER the judgment of the district court REVERSED AND
                REMAND this matter to the district court for proceedings consistent with
                this order.



                                                            Hard-qty.   .




                                                                                         ,   J•
                                                            Saitta


                                                                                             J.




                cc: Hon. Kathleen E. Delaney, District Judge
                     Kenneth Laray Thomas
                     Attorney General/Carson City
                     Clark County District Attorney
                     Eighth District Court Clerk




SUPREME COURT
     OF
   NEVADA
                                                      2
(0) 1947A ep.